t c summary opinion united_states tax_court gary s and julie a brown petitioners v commissioner of internal revenue respondent docket no 7001-04s filed date gary s brown and julie a brown pro sese alan h cooper for respondent carluzzo special_trial_judge this case for the redetermination of a deficiency was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period and rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to a trade_or_business expense deduction for rent in excess of the amount allowed by respondent whether petitioners failed to file a timely federal_income_tax return and if so whether their failure was due to reasonable_cause and whether the underpayment_of_tax required to be shown on petitioners’ federal_income_tax return is due to negligence or intentional disregard of rules or regulations background some of the facts have been stipulated and are so found at all times relevant petitioners were married to each other they filed a joint federal_income_tax return for references to petitioner are to gary s brown petitioner is an attorney during all times relevant he conducted the practice of law as sole_proprietorship in the los angeles california area from date through date petitioners separated and divorced from each other following the year in issue his law offices were located in leased space pursuant to a sublease the lease petitioner entered into with a georgia partnership the lessor as relevant here the lease obligated petitioner to make rental payments of dollar_figure per month from january through date and dollar_figure per month thereafter petitioner paid only portions of the rent due under the lease during and and he made none of the rent payments due under the lease during as shown on the following table amounts are rounded and include incidental charges year rent annual due per lease rent paid dollar_figure big_number big_number dollar_figure big_number - - in connection with his law practice petitioner also rented a storage_facility where he stored client records he paid dollar_figure per month for the storage_facility throughout the years through towards the end of petitioner’s rental arrearages under the lease were substantial as it turned out he was sued by the lessor in date and according to petitioner the amount in controversy in that lawsuit exceed ed dollar_figure ultimately the law suit was settled by agreement between petitioner and the lessor in accordance with that settlement the term of the sublease ran from date until date agreement payments totaling dollar_figure were made by petitioner to the lessor during petitioner vacated the premises covered by the lease as of date as best can be determined from the record petitioner relocated his law offices and continued his law practice sometime towards the end of or beginning of petitioners filed joint federal_income_tax returns for the years and each of the those returns includes a schedule c profit or loss from business on which items of income and expense deductions relating to petitioner’s practice of law are claimed each schedule c shows a deduction for rent other business property as follows year amount dollar_figure big_number big_number petitioners also filed a joint federal_income_tax return for and that return also includes a schedule c relating to petitioner’s law practice as relevant here on that schedule c petitioner claims a dollar_figure deduction for rent other business property during the course of the examination of petitioners’ return an amended schedule c was submitted to the revenue_agent conducting the examination the amended schedule c shows a dollar_figure deduction for rent other business property consisting of the amount originally claimed plus the dollar_figure payment made by petitioner to settle the lawsuit involving the lease petitioners’ return was prepared by julie brown who also had some responsibility for bookkeeping and check writing in connection with petitioner’s law practice but who has no specialized training in accounting or bookkeeping at trial she testified to the many errors and irregularities in connection with the records of petitioner’s law practice as well as items shown on their return taking into account an extension to file that return was due to be filed on or before date but it was not filed until date in the notice_of_deficiency that forms the basis for this case respondent allowed dollar_figure of the rent deduction claimed on the amended schedule c according to respondent the portion of the rent deduction not allowed dollar_figure is the amount that duplicates rent with respect to the lease already deducted and allowed on petitioners’ and federal_income_tax returns other adjustments made in the notice_of_deficiency have been agreed to by the parties and need not be discussed the parties stipulated that the date normal filing due_date was extended at least until date no explanation has been provided regarding the computation in the notice_of_deficiency showing the due_date as date discussion the nature of the issue in this case calls into question the method_of_accounting used by petitioner in his law practice during the year in issue as well as the years and the stipulation of facts filed in this case is silent with respect to the method_of_accounting used by petitioner in computing the income and deductions shown on the schedules c for his law practice for those years given the nature of the disputed issue in this case the failure to stipulate what would seem to be a fundamental point leads us to conclude that there is no agreement between the parties with respect to it in the absence of an agreement between the parties regarding petitioner’s accounting_method and in the absence of any persuasive evidence as to petitioner’s accounting_method we proceed without making any specific finding regarding the method of account used by petitioner in computing the income and deductions of his law practice or whether that method changed from year to year according to petitioners petitioner is entitled to a deduction for the dollar_figure paid to the lessor in in settlement of the lawsuit regarding the lease respondent agree sec_5 according to the schedules c petitioner used the cash_method_of_accounting but the many errors and irregularities on the schedule c included with petitioners’ return invite us to ignore much of the information reported on the schedules c that the payment might have otherwise given rise to a deduction for under sec_162 but claims that dollar_figure of that payment duplicates expenses already deducted by petitioner in prior years as respondent views the matter petitioners are not entitled twice to deduct the same expense petitioners agree with that principle but argue that the rent deductions claimed in and do not relate entirely to the lease according to petitioners the rent expense deductions claimed in and include in part rent expenses connected to the lease and in part rent expenses not connected to the lease for example petitioners claim that they paid dollar_figure per month in storage fees for client records not stored on the premises covered by the lease they also suggest that a portion of the rental_expense_deduction shown in and might have included some office in the home expenses we reject petitioners’ claim on this latter point there is insufficient evidence in the record to support any finding regarding the use of petitioners’ residence for business purposes during any of the relevant periods we accept their claim however that a portion of the rent deduction claimed in the years and related to rent expenses not connected with the lease our finding in this regard has the following consequences there is no duplication with respect to the rent expense deduction claimed on the schedules c for the years and so much of respondent’s reduction of the dollar_figure settlement payment as is attributable to a duplication for those years is rejected with respect to we find that all but dollar_figure of the dollar_figure rent deduction claimed for that year has been duplicated in the rent deduction claimed for therefore dollar_figure of the dollar_figure settlement payment is not allowable in respondent imposed an addition_to_tax under sec_6651 briefly stated that section provides for an addition_to_tax if a return is not filed on or before the date that the return is due unless the delay in filing is due to reasonable_cause and not willful neglect petitioners’ return was received and filed by respondent on date according to respondent’s records that return was due to be filed on or before date petitioners do not dispute the date that respondent claims to have received their return furthermore they make no claim that imposition of the addition_to_tax is inappropriate because they had reasonable_cause for their failure_to_file a timely return instead they claim that their return was not filed late according to petitioners they had been granted an additional extension until date to file that return and they did so in a timely fashion see sec_7502 respondent has no record of the additional extension and petitioners’ evidence on the point is less than compelling respondent’s imposition of the sec_6651 addition_to_tax is sustained but in an amount that takes into account the date extended due_date of petitioners’ return respondent also imposed a sec_6662 penalty on the underpayment_of_tax required to be shown on petitioners’ return in addition to other reasons if any portion of an underpayment_of_tax required to be shown on a taxpayer’s return is due to negligence then the sec_6662 penalty is applicable the many errors and irregularities admitted to by petitioners with respect to their return make it clear that the imposition of the sec_6662 penalty is appropriate with respect to the entire underpayment_of_tax which in this case is computed in the same manner as the deficiency see sec_6664 to reflect the foregoing decision will be entered under rule
